Name: 92/147/EEC: Commission Decision of 17 February 1992 amending Decisions 91/146/EEC, 91/281/EEC and 91/282/EEC concerning importations of fishery and aquaculture products from Peru, Ecuador and Colombia
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  fisheries
 Date Published: 1992-03-06

 Avis juridique important|31992D014792/147/EEC: Commission Decision of 17 February 1992 amending Decisions 91/146/EEC, 91/281/EEC and 91/282/EEC concerning importations of fishery and aquaculture products from Peru, Ecuador and Colombia Official Journal L 061 , 06/03/1992 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 41 P. 0076 Swedish special edition: Chapter 3 Volume 41 P. 0076 COMMISSION DECISION of 17 February 1992 amending Decisions 91/146/EEC, 91/281/EEC and 91/282/EEC concerning importations of fishery and aquaculture products from Peru, Ecuador and Colombia (92/147/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Directive 91/496/EEC (2), and in particular Article 19 thereof, Whereas Commission Decision 91/146/EEC of 19 March 1991 concerning protective measures against cholera in Peru (3), as amended by Decision 91/541/EEC (4), prohibits imports into Community territory of marine and freshwater products from that country, with the exception of certain fishery products accompanied by appropriate guarantees provided by the Peruvian official authorities; Whereas Commission Decisions 91/281/EEC (5) and 91/282/EEC (6) as amended by Decision 91/541/EEC authorize the importation of fishery and aquaculture products from Ecuador and Colombia respectively which are accompanied by appropriate guarantees provided by the official authorities of Ecuador and Colombia; Whereas fishing vessels of the Member States may transship or land fishery products at a port in Peru, Ecuador or Colombia so that they can be consigned to the territory of the Community under the customs procedure introduced by Commission Regulation (EEC) No 137/79 of 19 December 1978 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States (7), as last amended by Regulation (EEC) No 3399/91 (8), and in particular points (a) and (b) of Article 10 (2) thereof; Whereas the special situation created by this type of consignment should be taken into account; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 91/146/EEC the following words are added: 'and marine fishery products caught by vessels of the Member States and consigned to the territory of the Community from Peru under the customs procedure introduced by Commission Regulation (EEC) No 137/79 (*). (*) OJ No L 20, 27. 1. 1979, p. 1.' Article 2 In Article 1 of Decision 91/281/EEC the following paragraph is added: 'However, the certificate shall not be required for marine fishery products caught by vessels of the Member States and consigned to the territory of the Community from Ecuador under the customs procedure introduced by Commission Regulation (EEC) No 137/79 (*). (*) OJ No L 20, 27. 1. 1979, p. 1.' Article 3 In Article 1 of Decision 91/282/EEC the following paragraph is added: 'However, the certificate shall not be required for marine fishery products caught by vessels of the Member States and consigned to the territory of the Community from Colombia under the customs procedure introduced by Commission Regulation (EEC) No 137/79 (*). (*) OJ No L 20, 27. 1. 1979, p. 1.' Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 73, 20. 3. 1991, p. 34. (4) OJ No L 294, 25. 10. 1991, p. 51. (5) OJ No L 142, 6. 6. 1991, p. 43. (6) OJ No L 142, 6. 6. 1991, p. 44. (7) OJ No L 20, 27. 1. 1979, p. 1. (8) OJ No L 320, 22. 11. 1991, p. 19.